Citation Nr: 0604221	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period prior to September 
23, 2001.

2.  Entitlement to a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period beginning 
September 23, 2001. 

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from August 1978 to 
October 1984.

When this case was last remanded by the Board of Veterans' 
Appeals (Board) in April 2004, the only issue on appeal was 
whether the rating for the veteran's back disability should 
be greater than 10 percent.  By a July 2005 rating decision, 
the Appeals Management Center (AMC) increased the rating for 
the back disability to 20 percent, effective from September 
23, 2001 (one year before the effective date of a relevant 
change in the rating criteria).  By the same rating decision, 
the AMC granted service connection for radiculopathy of the 
right lower and left lower extremities, assigning separate 10 
percent ratings (also made effective from September 23, 
2001).  Since the newly service-connected radiculopathies are 
deemed as residuals of the underlying back disability, the 
initial ratings assigned for these conditions are issues 
inextricably intertwined with the question of the proper 
rating for the back disability.  To avoid piecemeal 
adjudication, all these issues will be addressed by the Board 
(as indicated on the title page of this decision).    


FINDINGS OF FACT

1.  The veteran's dorsolumbar spine has not shown moderate 
limitation of motion, unilateral loss of spine motion in a 
standing position, moderate intervertebral disc syndrome, 
absent ankle jerks, or ankylosis.  

2.  There is no evidence that the veteran's spine disability 
has been manifested by incapacitating episodes of at least 
four weeks during the previous year.

3.  Since the initial grant of service connection, the 
veteran's lower extremities have been described in clinical 
settings as "muscular;" no evidence has been presented of 
muscular atrophy or more than mild weakness of lower 
extremity muscles.  

4.  Although he has intermittently complained of flare ups of 
back pain over the years, the veteran has consistently 
displayed significant range of motion of the thoracolumbar 
spine; a VA physician recently noted that there was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance; the veteran 
has not been hospitalized for his back disability nor have 
his back symptoms impaired his ability to work such that 
would warrant an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period prior to September 
23, 2001, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5288, 5289, 5291, 5292 (2001).

2.  The criteria for a rating in excess of 20 percent for 
dorsolumbar paravertebral myositis with bulging discs and 
degenerative joint disease, for the period beginning 
September 23, 2001, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2005).

3.  The criteria for a separate rating in excess of 10 
percent for radiculopathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 5243, 8520 (2005).

4.  The criteria for a separate rating in excess of 10 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Codes 5243, 8520 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a September 2004 letter, VA advised the veteran of the 
first, second and third elements required by Pelegrini II.  
While he has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims, 
he has effectively been notified of the need to provide such 
evidence.  The September 2004 letter informed him that 
additional information or evidence was needed to support his 
claims and asked him to send the information or evidence to 
VA.  Moreover, a July 2005 supplemental statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  The veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claims, this was 
harmless error.  VA sent the veteran notice in September 2004 
and subsequently readjudicated his claims in the July 2005 
supplemental statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claims, 
and respond to VA notices.  

Numerous VA and private outpatient records are in the file.  
The veteran underwent several VA examinations (the reports of 
these examinations have been reviewed).  He has not indicated 
that there are any outstanding records pertaining to his 
claims.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claims.   

II.  Claims for higher ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

A.  Dorsolumbar paravertebral myositis with  
bulging discs and degenerative joint disease

The law relevant to the veteran's claims changed during this 
appeal.  VA promulgated new regulations to evaluate 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for evaluation of the 
remaining spine disabilities (including degenerative 
arthritis), effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating spine diseases and injuries, based 
on limitation or loss of motion and other symptoms.  

As noted in the Introduction, by a July 2005 rating decision, 
the AMC increased the rating for the veteran's spine 
disability to 20 percent, effective from September 23, 2001.  
By the same rating decision, the AMC granted service 
connection for radiculopathy of the right lower and left 
lower extremities, assigning separate 10 percent ratings 
(also made effective from September 23, 2001).  The 
assignment of September 23, 2001 as the effective date (one 
year before the effective date of the change in the rating 
criteria) is curious, considering that revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c); VAOPGCPREC 3- 2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  In any case, the Board will 
consider the claims for higher ratings based on all rating 
criteria applicable during this appeal.  

1.  Prior rating criteria 

The veteran's spine disability includes degenerative disc 
disease.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  (Although this designation of normal range of 
motion was included as part of the revised rating criteria, 
it is used here for guidance purposes).  

The prior rating criteria of Diagnostic Code 5291 (for 
limitation of motion of the dorsal spine) has a maximum 
rating of 10 percent, so applying it would not benefit the 
veteran. 38 C.F.R. § 4.72, Diagnostic Code 5291.  Under the 
prior rating criteria of Diagnostic Code 5292, a 10 percent 
rating is assigned for "slight" limitation of motion of the 
lumbar spine, and a 20 percent rating is assigned for 
"moderate" limitation of motion.  

Yet the record does not reflect that a rating in excess of 10 
percent is warranted under the prior Diagnostic Code 5292 
(limitation of motion of the lumbar spine).  At a May 1994 
examination, the veteran could forward flex to 70 degrees, 
extend to 40 degrees, flex bilaterally to 45 degrees, rotate 
left to 45 degrees, and rotate right to 60 degrees.  At an 
October 2002 examination, he could forward flex to 80 
degrees, extend to 35 degrees, rotate bilaterally to 35 
degrees, and flex bilaterally to 40 degrees.  At his November 
2004 examination, he could forward flex to 85 degrees, extend 
to 30 degrees, flex left to 30 degrees, flex right to 30 
degrees, and rotate bilaterally to 45 degrees.  Such spine 
mobility hardly constitutes more than "slight" limitation 
of motion.  

The clinical evidence also does not reflect a pattern of pain 
on motion, muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position, or absent ankle jerk, such that would warrant a 
higher rating under the prior rating criteria for lumbosacral 
strain and intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295.  While the veteran occasionally 
complained of low back pain (such as during outpatient visits 
in April 1992, August 1993, July 1995, August 2002, November 
2003, and December 2003, as well as at VA examinations in May 
1994, August 2002, and November 2004), objective evidence of 
pain on motion was not always found.  For example, while pain 
on motion was noted at his May 1994 VA examination, it was 
not found at his VA examinations of October 2002 and November 
2004.  Similarly, while the veteran regularly was noted to 
have back muscle spasms, there is no evidence of unilateral 
loss of lateral spine motion (see ranges of motion detailed 
above).  None of the medical records reflect any absent ankle 
jerk.  

Higher ratings under prior rating criteria of Diagnostic 
Codes 5288 and 5289 are not warranted because no evidence has 
been presented of ankylosis of the dorsal or lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5289.  

2.  Revised rating criteria

Under the revised criteria of Diagnostic Code 5243, 
intervertebral disc syndrome can be rated (preoperatively or 
postoperatively) on two alternative tracks: either based on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, with the assigned rating based on whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

As detailed above, effective September 23, 2001, the AMC 
assigned a 20 percent rating for the orthopedic 
manifestations of the veteran's back disability, and separate 
10 percent ratings for the neurologic manifestations of 
radiculopathy in each lower extremity (these latter 10 
percent ratings are discussed in the next section).  

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 40 
percent rating is warranted for favorable ankylosis of the 
entire thoracolumbar spine (a 30 percent rating is available, 
but only if there are symptoms relating to a cervical spine 
disability, which is not applicable in this case).  None of 
the outpatient or examination reports dated between August 
2002 and November 2004 reflect or even suggest that the 
veteran has ankylosis of the thoracolumbar spine, so an 
increased rating under this criteria is not warranted.  

As to the "incapacitating episodes" track, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  If intervertebral disc syndrome is present in 
more than one spinal segment - provided that the effects in 
each spinal segment are clearly distinct - each segment 
should be evaluated based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  (In this 
case, the medical record does not reflect that the veteran's 
condition has clearly distinct effects between spinal 
segments).

Using the "incapacitating episodes" track, a 40 percent 
rating is assigned when the total duration of incapacitating 
episodes is at least four weeks but less than six weeks 
during the previous 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The veteran sought private outpatient treatment for back pain 
on several occasions between August 2002 and July 2004, and 
although physical therapy was recommended, there is no 
suggestion in the record that a physician directed bedrest.  
At his October 2002 VA examination, the veteran said that he 
had had 15 episodes of acute low back pain in the prior year, 
but the pain was relieved by walking on the beach for 15 
minutes.  When asked at his November 2004 VA examination if 
he had had an incapacitating episode of back pain during the 
prior 12 months, he "did not know how to answer."  In any 
case, there is simply no evidence suggesting that a 40 
percent rating under the "incapacitating episodes" track is 
warranted.  

B.  Separate initial ratings in excess of 10 percent 
for radiculopathy of the right and left lower extremities 

VA has separately evaluated neurological manifestations of 
the veteran's dorsolumbar spine disability by assigning an 
initial 10 percent rating for right lower extremity 
radiculopathy and a separate initial 10 percent rating for 
left lower extremity radiculopathy (both made effective from 
September 23, 2001).  The question is whether higher ratings 
for these symptoms are warranted.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

Complete paralysis of the sciatic nerve warrants an 80 
percent rating (the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
Incomplete paralysis of the sciatic nerve warrants a 60 
percent rating if it is severe with marked muscular atrophy, 
a 40 percent rating if it is moderately severe, a 20 percent 
rating if it is moderate or a 10 percent rating if it is 
mild. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Subjectively, the veteran has reported (such as at a November 
2004 VA examination) that upon driving for 30 minutes, he 
experiences a pulsating sensation and vibration in the knees.  
Yet the record reflects no more than mild neurologic symptoms 
of the lower extremities.  For example, at the VA 
examinations in October 2002 and November 2004, his legs were 
described as "muscular."  There has been no mention in the 
record of muscular atrophy.  While mild weakness (4/5) of 
both ankle dorsiflexion muscles and extensor hallucis longus 
was noted at the October 2002 examination, the strength of 
the remaining bilateral lower extremity muscles was 5/5.  

Similarly, at his November 2004 VA examination, lower 
extremity muscle tone and strength were normal except for the 
right extensor hallicis longus, tibialis anterior, and 
gastrocnemius muscles (which displayed only mild weakness 
graded at 4/5).   Even the report of a private June 2004 
electromyographic study of the lower extremities revealed no 
acute lumbar radiculopathy.  In short, the evidence reflects 
(at most) a mild level of symptomatology and ratings in 
excess of 10 percent for the radiculopathies of the right and 
left lower extremities have not been warranted since the 
initial grant of service connection.
   
C.  DeLuca and extraschedular considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Although the veteran has intermittently sought treatment for 
flare ups of back pain over the years, he has consistently 
displayed significant range of motion of the thoracolumbar 
spine without pain (as detailed above).  The 20 percent 
rating currently assigned (which contemplates limitation of 
motion) more than adequately compensates for any potential 
functional loss due to pain on use or during flare ups, or 
due to weakness, fatigability, or incoordination.  Moreover, 
following the November 2004 examination, a VA physician 
specifically concluded that there was no painful motion or 
motion limited by fatigue or weakness, or lack of endurance 
following repetitive use.  Additional compensation under 38 
C.F.R. §§ 4.40, 4.45 is simply not warranted. 

There is also no evidence that the veteran has been 
hospitalized for his back disability.  Moreover, throughout 
the course of this appeal, he has maintained his job as a 
walking postal carrier (a job which, as confirmed by the 
veteran, involves carrying a heavy bag daily).  At his most 
recent examination in November 2004, he confirmed that he 
continued to work as a postal carrier and that he had not 
been assigned any light duty.  He has also variously reported 
participating in recreational activities outside of work such 
as swimming, working on cars, fishing, and running.  In 
short, the evidence simply does not reflect that his back 
disability has impacted his ability to work such that would 
warrant an extraschedular rating.   Indeed, the schedular 
ratings are already based upon the average impairment of 
earning capacity.  See 38 C.F.R. § 3.321(b)(1). 
  
D.  Conclusion

As detailed above, the preponderance of the evidence is 
against the claims for higher ratings.  As such, the benefit-
of-the-doubt doctrine is not applicable and the claims are 
denied.  38 U.S.C.A. § 5107(b).

ORDER

A rating in excess of 10 percent for dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease, for the period prior to September 23, 2001, is 
denied.

A rating in excess of 20 percent for dorsolumbar 
paravertebral myositis with bulging discs and degenerative 
joint disease, for the period beginning September 23, 2001, 
is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


